                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION

 UNTED STATES OF AMERICA                         §
                                                 §
        v.                                       § CRIMINAL NO. 19-CR-522
                                                 §
 RICARDO QUINTANILLA, et al.                     §
                                                 §
        Defendants.                              §


                  GOVERNMENT’S REPLY IN SUPPORT OF MOTION
                  TO CONTINUE AND RESPONSE IN OPPOSITION TO
                  DEFENDANT GARCIA’S MOTION FOR SEVERANCE

       COMES NOW the United States of America, by and through the United States Attorney

for the Southern District of Texas and the Acting Chief of the Public Integrity Section of the

Criminal Division and respectfully submits this reply in support of its Motion to Continue and to

Designate the Case as Complex, Dkt. 58, and response to Defendant Daniel J. Garcia’s Objection

to Designating the Case as Complex and in the Alternative Request for Severance, Dkt. 59.

       On April 9, 2019, a Grand Jury sitting in the Southern District of Texas, McAllen Division,

returned a 74-count superseding indictment [Dkt. 30] charging the defendants with conspiracy to

commit honest services wire fraud, in violation of 18 U.S.C. § 1349; honest services wire fraud,

in violation of 18 U.S.C. §§ 1343 and 1346; federal program bribery, in violation of 18 U.S.C. §

666; conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h), and money

laundering, all in violation of 18 U.S.C. § 1956(a).

       All four defendants were arraigned on the Superseding Indictment on April 18, 2019, and

entered pleas of not guilty to all charges. The Court entered a scheduling order setting the final

pretrial conference for May 29, 2019 and jury selection for June 4, 2019.
       On May 7, 2019, the government filed its Motion to Continue and to Designate the Case

as Complex, Dkt. 58, requesting a complex case designation and a continuance of 180 days.

Defendants Arturo C. Cuellar, Jr. and John F. Cuellar did not oppose the motion; defendants

Ricardo Quintanilla and Daniel J. Garcia did. On May 8, 2019, defendant Garcia filed h Objection

to Designating the Case as Complex and in the Alternative Request for Severance, Dkt. 59.

I.     THE MOTION FOR CONTINUANCE SHOULD BE GRANTED

       A.      Legal Standard

       Under the Speedy Trial Act, a criminal defendant must be brought to trial within 70 days

of his initial appearance on charges unless that “the ends of justice served by taking such action

outweigh the best interest of the public and the defendant in a speedy trial.”            18 U.S.C.

§3161(h)(8)(A). One factor the court may consider in making an “ends of justice” finding is

“[w]hether the case is so unusual or so complex, due to the number of defendants, the nature of

the prosecution, or the existence of novel questions of fact or law, that it is unreasonable to expect

adequate preparation for pretrial proceedings or the trial itself within the time limits established”

by the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(B)(ii).

       B.      The Ends of Justice Require a Continuance and a Declaration of Complexity

       Defendant Garcia claims that this case, which alleges an eight-year conspiracy to bribe two

Weslaco City Commissioners to secure their support for three water treatment plants worth tens of

millions of dollars, is not complex. He is wrong.

       As noted in the government’s motion, defendant Garcia is charged in multiple counts of

the Superseding Indictment, specifically the honest services wire fraud conspiracy (Count One),

the honest services wire fraud scheme (Counts Two through Seven), and the money laundering

conspiracy (Count Eleven). See Dkt. 58 at 2; Dkt. No. 30. The factual allegations in those counts
cover the entirety of the criminal conduct alleged in the Superseding Indictment, which involves

numerous acts of conspiracy, bribery, and fraud involving complex public works contracts and

surreptitious payments to influence those contracts.

       Indeed, defendant Garcia concedes that “the water treatment plants in Weslaco may

themselves be complex.” Dkt. 59 at 2. He is correct: over the course of dozens of Weslaco City

Commission meetings over nearly a decade, elected officials considered the issues surrounding the

city’s elaborate municipal water treatment infrastructure. These meetings regularly included

technical briefings from professional engineers evaluating the various facilities, their capacity to

serve the city’s long-term needs, and the city’s financial ability to make repairs or improvements.

In turn, the Commission took numerous votes to advance these projects, many of which were

influenced by bribe payments. At trial, the government must explain these projects and votes to

the jury in sufficient detail to convey the motive behind the bribes and the official acts that the

bribe payments purchased.

       Furthermore, the Superseding Indictment alleges that for nearly a decade, the defendants

contrived intricate financial transactions to conceal the bribes. As the money changed hands, the

defendants manufactured bogus relationships and contracts to lend the veneer of legitimacy. These

included sham consulting agreements, a false real estate lease, under-the-table cash payments, and,

in defendant Garcia’s case, feigned attorney-client relationships. Defendant Garcia professes

confusion about the specific accusations against him while simultaneously attempting to minimize

his involvement. Even so, the Superseding Indictment is clear: the government alleges that

defendant Garcia, an attorney, funneled bribes through his IOLTA account to disguise them as

payments for legal services. By the defendants’ design, the financial evidence is complex;

Defendant Garcia and his confederates purposefully made it so, crafting elaborate shell games in
an attempt to obfuscate their scheme. This evidence is both complex and essential, and ample time

is required to prepare its presentation.

       The defendants’ complex scheme and the investigation needed to expose it generated

hundreds of thousands of documents, more than 100 recordings of witness interviews, and several

electronic devices and accounts, each containing even more voluminous data. This volume of

evidence alone is a valid basis for a court to designate a case as complex. See, e.g., United States

v. Edelkind, 525 F.3d 388, 397 (5th Cir. 2008) (“The district court agreed that the case was

complex, because many documents were involved.”).

       Given the combination of complicated, technical, and voluminous evidence, a complex

case designation and a resulting continuance is warranted. A continuance will allow the parties

time to review the voluminous discovery with their clients and to adequately prepare for pretrial

and trial proceedings. Given the complexity of the case and the volume of discovery, the requested

delay of 180 days is the type of reasonable delay that, under an ends of justice analysis, is “both

inevitable and wholly justifiable.” United States v. Neal, 27 F.3d 1035, 1043 (5th Cir. 1994) (“In

examining the reasons for the delay [of a speedy trial], we must heed the Supreme Court’s warning

that ‘pretrial delay is often both inevitable and wholly justifiable.’”) (quoting Doggett v. United

States, 505 U.S. 647 (1992)). This Court should reject defendant Garcia’s opposition and grant

the government’s motion for a complex case designation and a continuance.

II.    THE COURT SHOULD DENY DEFENDANT GARCIA’S MOTION FOR
       SEVERANCE

       Should the Court grant the continuance requested by the government and unopposed by

two of his codefendants, defendant Garcia seeks severance from his codefendants for trial. This

request, too, is without merit and should be denied.
       A.      Legal Standard

       “Joinder of charges is the rule rather than the exception and Rule 8 is construed liberally

in favor of initial joinder.” United States v. Bullock, 71 F.3d 171, 174 (5th Cir. 1995) (citing United

States v. Park, 531 F.2d 754, 761 (5th Cir. 1976)). Under Federal Rule of Criminal Procedure

8(b), two or more defendants may be charged in the same indictment if they are alleged to have

participated in the same series of acts or transactions constituting an offense. Zafiro v. United

States, 506 U.S. 534, 537 (1993); United States v. McKinney, 53 F.3d 664, 674 (5th Cir. 1995).

This is particularly true where, as here, the indictment charges a conspiracy. See, e.g., United

States v. Booker, 334 F.3d 406, 415 (5th Cir. 2003) (“Defendants named in the same indictment

should generally be tried together, particularly when they are allegedly members of a conspiracy.”)

(citing United States v. Manges, 110 F.3d 1162, 1174 (5th Cir. 1997)); McKinney, 53 F.3d at 674

(“As a rule, parties jointly indicted should be tried together, especially in conspiracy cases.”).

       Rule 14 provides the exception to this rule: “[i]f the joinder of offenses or defendants in an

indictment, an information, or consolidation for trial appears to prejudice a defendant or the

government, the court may . . . sever the defendants' trials, or provide any other relief that justice

requires.” FED. R. CRIM. P. 14(a). However, “[s]everance is a matter left to the sound discretion

of the trial court, and a defendant is not entitled to severance unless he can demonstrate specific

compelling prejudice that actually results in his having received an unfair trial.” United States v.

Capote-Capote, 946 F.2d 1100, 1104 (5th Cir. 1991). “The test for such prejudice is [w]hether

under all the circumstances of the particular case, as a practical matter, it is within the capacity of

the jurors to follow the court’s admonitory instructions and accordingly to collate and appraise the

independent evidence against each defendant solely upon that defendant’s own acts, statements,
and conduct.”      United States v. Zicree, 605 F.2d 1381, 1388-89 (5th Cir. 1979) (citing United

States v. Wasson, 568 F.2d 1214, 1222 (5th Cir. 1978)).

        B.       Defendant Garcia is not Entitled to a Severance

        Defendant Garcia’s motion finds no support in the law. As grounds for a severance, he

maintains that he is less culpable than his codefendants. He reasons, therefore, that he risks being

found guilty by association or as a result of spillover from the evidence against others. Were his

logic correct, a severance would almost always be justified in a multi-defendant trial with

variations in the volume of evidence and the culpability of codefendants. But this is not so. “A

quantitative disparity in the evidence does not by itself warrant severance nor does the mere

presence of a spillover effect.” United States v. Mitchell, 31 F.3d 271, 276 (5th Cir. 1994) (citing

United States v. Pofahl, 990 F.2d 1456, 1483 (5th Cir.), cert. denied, 510 U.S. 898, and cert.

denied, 510 U.S. 996 (1993)). A disparity in the volume of inculpatory discovery material relating

to defendant Garcia would not entitle him to a separate trial. And although Defendant Garcia

contends that “the vast majority of evidence admissible against [the co-defendants] would be

inadmissible against Mr. Garcia alone,” he fails to provide a single example of any such evidence. 1

Dkt. 59 at 5.

        In any case, defendant Garcia’s alarm is premature. The Court may guard against any

undue spillover by instructing the jury to apply the evidence only to the defendant against whom

it is offered. See id. Even when the evidence is “both massive and complex, “the court can

“explicitly instruct[] the jury to consider each offense separately and each defendant individually.”




1
         The defendant does not allege that the Indictment actually alleges multiple conspiracies—and nor could he,
as the charged conduct involves core actors who “direct[ed] illegal activities, while various combinations of other
participants exert[ed] individual efforts toward a common goal.” United States v. Richerson, 833 F.2d 1147, 1154
(5th Cir.1987). In such a situation, joinder is proper. United States v. Johnson, No. CRIM.A. H-14-171S-3, 2015 WL
93907, at *5 (S.D. Tex. Jan. 7, 2015).
United States v. Whitfield, 590 F.3d 325, 356 (5th Cir. 2009). ”Limiting instructions . . . are

generally sufficient to prevent the threat of prejudice resulting from unsevered trials.” Id. (internal

quotation marks and citations omitted).

       Moreover, defendant Garcia’s claims of disparity of evidence ignores that he is charged in

the two overarching conspiracy counts and in the honest services wires fraud counts. These counts

cover the entirety of the criminal conduct charged in the Superseding Indictment. Therefore,

evidence of the entire honest services wire fraud conspiracy, honest services wire fraud scheme,

and money laundering scheme will be admissible in Defendant Garcia’s trial, whether he is tried

alone, or with his co-defendants. Plainly, therefore, he is incorrect that “[t]here are no issues of

judicial economy that justify including Mr. Garcia in the main case.” Dkt. 59 at 3-4. A trial of

Defendant Garcia alone will be no different than a trial of all four defendants—the only difference

will be that this Court will conduct the same trial twice.

       Equally curious is Defendant Garcia’s suggestion that “while [Garcia] is named in counts

2 – 7, neither the local prosecutors nor the ones in D.C. have been able to give a reason as to why

he is named in those counts, nor does the discovery provide any elucidation on that point.” Dkt.

59 at 4. The Superseding Indictment itself provides the answers for which Defendant Garcia

searches. Count One charges him with conspiring to execute a scheme to defraud the people of

Weslaco of the honest services of two of their city commissioners, and Counts Two through Seven

allege that he and others actually executed that scheme. That several defendants conspired to

commit a substantive offense and actually committed the substantive offense is a relatively

ordinary allegation. His confusion is misplaced.

       Even more specifically, paragraphs 1-79 of the Indictment provide intricate detail of the

conspiracy to engage in an honest services wire fraud scheme. These counts detail Defendant
Garcia’s involvement. Counts Two through Seven—which incorporate paragraphs 1-79—allege

that, in addition to conspiring to execute the scheme to defraud, Defendant Garcia and his

codefendants actually executed the scheme to defraud. These counts further allege that for the

purpose of executing the scheme, the codefendants sent or caused to be sent the listed wire

communications. It is hard to imagine what additional detail could have been provided had

Defendant Garcia chosen to file the bill of particulars he claims to have foregone.

        Finally, Defendant Garcia also claims that a trial against him would be substantially

different because he may present a statute of limitations defense. Dkt. 59 at 3. Setting aside that

the Superseding Indictment plainly alleges acts in furtherance of the two conspiracy counts and

the honest services wire fraud scheme within the statutory period, the affirmative defense that a

prosecution is barred by the statute of limitations will not add complexity to the case.

        Defendant Garcia has demonstrated no serious risk that he will suffer specific and

substantial prejudice if he is tried with his codefendants. As a result, he is not entitled to a separate

trial. The Court should deny his motion.

                                           CONCLUSION

         WHEREFORE, premises considered, the government prays that the government’s

 Opposed Motion for Continuance and to Designate Case as Complex [Dkt 58] be granted and

 defendant Garcia’s Motion for Severance [Dkt. 59] be denied.



  Respectfully submitted,

  RYAN K. PATRICK                                    ANNALOU TIROL
  United States Attorney                             Acting Chief, Public Integrity Section

  /s/ Roberto Lopez, Jr.                             /s/ Peter M. Nothstein
  Roberto Lopez, Jr.                                 Peter M. Nothstein
  Assistant United States Attorney                   Jessica C. Harvey
  State Bar No. 24074617                         Trial Attorneys
  1701 West Business 83, Suite 600               Public Integrity Section, Criminal Division
  McAllen, Texas 78501                           Email: Peter.Nothstein@usdoj.gov
  Phone: 956-618-8010                            Email: Jessica.Harvey@usdoj.gov
  Fax: 956-618-8009                              (202) 514-2401
                                                 Peter.Nothstein@usdoj.gov
                                                 Jessica.Harvey@usdoj.gov



                               CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of May, 2019, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF System, which will, in turn, send
notification of said filing to all counsel of record through the CM/ECF System.

                                            /s/ Peter M. Nothstein
                                            Peter M. Nothstein
                                            DOJ Trial Attorney
